Exhibit 10.2

SIPEX CORPORATION

as the Company

and

BUYERS,

as defined herein

REGISTRATION RIGHTS AGREEMENT

1

Dated as of May 16, 2006
REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is entered into as of
May 16, 2006, by and among Sipex Corporation, a Delaware corporation (the
“Company”), and the buyers listed on the Schedule of Buyers attached hereto as
Exhibit A (each, a “Buyer” and, collectively, the “Buyers”).

THE PARTIES TO THIS AGREEMENT enter into this agreement on the basis of the
following facts, intentions and understanding:

A. The Company and the Buyers entered into that certain Securities Purchase
Agreement of even date herewith (the “Securities Purchase Agreement”), and, upon
the terms and subject to the conditions of the Securities Purchase Agreement,
the Company has agreed (i) to issue and sell to the Buyers an aggregate of up to
(A) Thirty Million United States Dollars ($30,000,000) of the Company’s 5.5%
Convertible Senior Notes due 2026 (such Convertible Senior Notes, as the same
may be amended, modified or supplemented from time to time in accordance with
the terms thereof, the “Notes”), which shall be convertible into shares of
common stock, $0.01 par value per share (the “Common Stock”) of the Company (as
converted, the “Conversion Shares”) and (B) Warrants (such Warrants, as the same
may be amended, modified or supplemented from time to time in accordance with
the terms thereof, the “Warrants”) to purchase up to One Million Six Hundred
Seventy Nine Thousand One Hundred and Four (1,679,104) shares of Common Stock
(as exercised collectively, the “ Warrant Shares”).

B. The Notes bear interest, which at the option of the Company, subject to
certain conditions, may be paid in shares of Common Stock (the “Interest
Shares”).

C. To induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights to the
Buyers under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

SECTION 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

(a) “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York are required by law or executive
order to remain closed.

(b) “Commission” means the Securities and Exchange Commission.

(c) “Investor” means each Buyer and any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 of this Agreement,
and any subsequent transferee or assignee thereof to whom a transferee or
assignee assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 9 of this
Agreement.

(d) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or
association and governmental or any department or agency thereof.

(e) “register,” “registered,” and “registration” means a registration effected
by preparing and filing one or more Registration Statements (as defined below)
in compliance with the Securities Act and pursuant to Rule 415 under the
Securities Act or any successor rule providing for offering securities on a
continuous or delayed basis (“Rule 415”), and the declaration or ordering of
effectiveness of such Registration Statements by the Commission.

(f) “Registrable Securities” means (i) the Notes, (ii) the Warrants, (iii) the
Conversion Shares issued or issuable upon conversion of the Notes, (iv) the
Warrant Shares issued or issuable upon exercise of the Warrants, (v) Interest
Shares equal to the amount of such shares that would be required to be delivered
by the Company to cover interest which accrues on the Notes during the three
hundred sixty-five (365) day period following the Closing Date, as determined by
the Closing Price of the Common Stock the date hereof and (vi) any shares of
capital stock issued or issuable with respect to the Conversion Shares or the
Warrant Shares as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on
conversions of the Notes or exercise of the Warrants, and (vi) any shares of
capital stock of any entity issued in respect of the securities referenced in
the immediately preceding clauses (i), (ii), (iii), (iv) and (v) as a result of
a merger, consolidation, sale of assets, sale or exchange of capital stock or
other similar transaction; provided, that any Registrable Securities that have
been sold pursuant to a Registration Statement or Rule 144 promulgated under the
Securities Act shall no longer be Registrable Securities.

(g) “Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act and, subject to
Section 4(b), covering all of the Registrable Securities.

(h) Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings set forth in the Securities Purchase Agreement.

SECTION 2. Registration.

(a) Mandatory Registration. The Company shall prepare and, as soon as
practicable but in no event later than August 15, 2006 (the “Filing Deadline”),
file with the Commission a Registration Statement on Form S-1 covering the
resale of all of the Registrable Securities purchased on the Closing Date. The
Registration Statement prepared pursuant hereto shall register the Registrable
Securities for resale, including at least 110% of the number of shares of Common
Stock issuable upon conversion of the Notes and exercise of the Warrants by the
Investors from time to time in accordance with the methods of distribution
elected by such Investors or such other amount as required by Section 4(e) of
the Securities Purchase Agreement. The Company shall use commercially reasonable
efforts to have the Registration Statement declared effective by the Commission
as soon as practicable, but not later than December 31, 2006 (the “Effectiveness
Deadline”). In the event that, after the Closing Date and before the
Registration Statement is declared effective, the offices of the Commission are
closed due to acts of God, war or terror, the Effectiveness Deadline will be
extended by a number of days equal to the days of any such closure.

(b) Allocation of Registrable Securities. The initial number of Conversion
Shares and Warrant Shares included in any Registration Statement and each
increase in the number of Conversion Shares or Warrant Shares included therein
shall be allocated pro rata among the Investors based on the number of
Conversion Shares or Warrant Shares (determined as if all of the Notes held by
Investors then outstanding have been converted into Conversion Shares and all
Warrants then outstanding have been exercised for Warrant Shares without regard
to any limitations on conversion of the Notes or exercise of the Warrants) held
by each Investor at the time the Registration Statement covering such initial
number of Conversion Shares and Warrant Shares or increase thereof is declared
effective by the Commission. In the event that an Investor sells or otherwise
transfers any of such Investor’s Registrable Securities, each transferee shall
be allocated the portion of the then remaining number of Registrable Securities
included in such Registration Statement allocable to the transferor. In no event
shall the Company include any securities other than Registrable Securities on
any Registration Statement without the prior written consent of the Investors
holding at least 80% of the Conversion Shares and Warrant Shares covered by the
Registration Statement, determined as if all of the Notes held by Investors then
outstanding have been converted into Conversion Shares and all Warrants then
outstanding have been exercised for Warrant Shares without regard to any
limitations on conversion of the Notes or exercise of the Warrants.

(c) Legal Counsel. Subject to Section 5 of this Agreement, the Investors holding
at least 66 2/3% of the Conversion Shares, determined as if all of the Notes
held by Investors then outstanding have been converted into Conversion Shares,
without regard to any limitations on conversion of the Notes, shall have the
right to select one legal counsel to review and comment upon any registration
pursuant to this Agreement (the “Legal Counsel”), which counsel shall be Schulte
Roth & Zabel, LLP or such other legal counsel designated in writing by the
holders of at least 66 2/3% of the Conversion Shares. Legal Counsel shall not
represent any Investor that sends such counsel written notice that such Investor
does not wish such counsel to represent it in connection with the matters
discussed in this Section 2(c). The Investors, other than any Investor that
delivers the notice discussed in the preceding sentence, hereby waive any
conflict of interest or potential conflict of interest that may arise as a
result of the representation of such Investors by Legal Counsel in connection
with the subject matter of this Agreement. This Section 2(c) will not prohibit
any other counsel to an Investor from reviewing and commenting on any
registration filed pursuant to this Agreement at no cost to the Company.

(d) Registration on Form S-3. The Company shall register the Registrable
Securities on Form S-3 promptly after the date that use of Form S-3 is available
to the Company for the filing of Registration Statement; provided, however, that
the Company shall maintain the effectiveness of the Registration Statement then
in effect until such time as a Registration Statement on Form S-3 covering all
of the Registrable Securities has been declared effective by the Commission or,
if earlier, until the end of the Registration Period (as defined in
Section 3(a)).

(e) Sufficient Number of Shares Registered. In the event the number of
Conversion Shares or Warrant Shares registered under a Registration Statement
filed pursuant to Section 2(a) of this Agreement is insufficient to cover 100%
of the Conversion Shares or Warrant Shares covered by the Registration Statement
or all of an Investor’s allocated portion of the Conversion Shares or Warrant
Shares pursuant to Section 2(b) of this Agreement, the Company shall amend the
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover at least one hundred
ten percent (110%) of the number of such Conversion Shares and Warrant Shares as
of the trading day immediately preceding the date of the filing of such
amendment and/or new Registration Statement, in each case, as soon as
practicable, but in no event later than fifteen (15) days after the necessity
therefor arises. The Company shall use its commercially reasonable efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof. The calculation of the number
of shares sufficient to cover all of the Conversion Shares or Warrant Shares
shall be made without regard to any limitations on the conversion of the Notes
or exercise of the Warrants, and such calculation shall assume that all of the
Notes are then convertible into shares of Common Stock at the then prevailing
Conversion Price (as defined in the Notes) and all of the Warrants are then
exercisable into shares of Common Stock at the then prevailing Exercise Price
(as defined in the Warrants). Notwithstanding anything herein to the contrary,
if the amendment to the Registration Statement or new Registration Statement
required by this Section 2(e) relates to a number of Conversion Shares or
Warrant Shares equal to or greater than ten percent (10%) of the number of
Conversion Shares or Warrant Shares as of the trading day immediately preceding
the date of the filing of such amendment and/or new Registration Statement, such
amendment or new Registration Statement shall be declared effective by the
Commission not later than 90 calendar days after the filing date thereof;
provided, however, that if the Commission reviews such amendment or new
Registration Statement and requires the Company to make modifications thereto,
then this deadline shall be extended to 120 calendar days after the filing date.
In the event that, after the Closing Date and before the Registration Statement
is declared effective, the offices of the Commission are closed due to acts of
God, war or terror, this deadline will be extended by a number of days equal to
the days of any such closure.

(f) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. Subject to any elections made pursuant to Section 4(b),
if (i) a Registration Statement covering all of the Notes and the Conversion
Shares (together, the “Delay Payment Securities”) required to be covered by such
Registration Statement is not filed with the Commission on or before the Filing
Deadline or is not declared effective by the Commission on or before the
Effectiveness Deadline, (ii) a Registration Statement covering all of the Delay
Payment Securities required to be covered thereby, as described in Section 2(e)
of this Agreement, is not filed with the Commission on or before the deadline
described in Section 2(a) of this Agreement or is not declared effective by the
Commission on or before the deadline described in Section 2(a) of this
Agreement, (iii) a Registration Statement is not declared effective within 5
Business Days after the receipt by the Company of a “no review” letter from the
Commission when the Company is not otherwise prevented from having a
registration statement declared effective (iv) on any day after such
Registration Statement has been declared effective by the Commission, sales of
all of the Delay Payment Securities required to be included on such Registration
Statement cannot be made as a matter of law (other than during an Allowable
Grace Period (as defined in Section 3(o) of this Agreement)) pursuant to such
Registration Statement (including, without limitation, because of a failure to
keep such Registration Statement effective, to disclose such information as is
necessary for sales to be made pursuant to such Registration Statement or to
register a sufficient number of shares of Common Stock), or (iv) a Grace Period
(as defined in Section 3(o) of this Agreement) exceeds the length of an
Allowable Grace Period (each of the items described in clauses (i), (ii),
(iii) and (iv) above shall be referred to as a “Registration Delay”), then the
Company shall pay to each holder of the Notes an amount in cash equal to the
product of (i) the initial principal amount paid for the Note held by such
holder multiplied by (ii) the product of (I) the percentage determined by
dividing (A) the Applicable Percentage by (B) 360, multiplied by (II) the sum of
(x) the number of days (including any partial days) after the Filing Deadline or
the deadline described in Section 2(e) of this Agreement, as applicable, that
the Registration Statement is not filed with the Commission, plus (y) the number
of days (including any partial days) after the Effectiveness Deadline or the
deadline described in Section 2(e) of this Agreement that the Registration
Statement is not declared effective by the Commission, plus (z) after the
Registration Statement has been declared effective by the Commission, the number
of days (including any partial days) that such Registration Statement is not
available (other than during an Allowable Grace Period) for the sale of all the
Delay Payment Securities. The “Applicable Percentage” shall mean (A) for periods
that only include days on or before the day that is 60 days after the
commencement of a Registration Delay, eight-tenths percent (0.8%), (B) for
periods that only include days after the date that is 60 days after the
commencement of a Registration Delay, one and two-tenths percent (1.2%) and
(C) for periods that include days both before and after the date that is 60 days
after the commencement of a Registration Delay, a percentage equal to a
fraction, the numerator of which shall be the sum of (i) the number of days in
such period that are on or before the date that is 60 days after the
commencement of such Registration Delay multiplied by eight-tenths percent
(0.8%) and (ii) the number of days in such period that are after the date that
is 60 days after the commencement of such Registration Delay multiplied by one
and two-tenths percent (1.2%) and the denominator of which shall be the total
number of days comprising such period. The payments to which a holder shall be
entitled pursuant to this Section 2(f) are referred to herein as “Registration
Delay Payments.” The Registration Delay Payments shall be paid in cash on the
earlier of (A) the last day of the calendar month during which such Registration
Delay Payments are incurred and (B) the third Business Day after the event or
failure giving rise to the Registration Delay Payments is cured. In the event
the Company fails to make Registration Delay Payments in a timely manner, such
Registration Delay Payments shall bear interest at the rate of one and
six-tenths percent (1.6%) per month (prorated for partial months) until paid in
full. In no event shall the Registration Delay Payments exceed 1.2% at any one
time or ten percent (10%) of the holder’s initial investment in the Notes in the
aggregate.

In no event will a Registration Delay Payment be payable in connection with a
Registration Delay relating to the Warrants, the Warrant Shares or the Interest
Shares required to be registered. For avoidance of doubt, if the Company fails
to register the resale of all of the Notes, the Warrants, the Conversion Shares,
the Warrant Shares and the Interest Shares required to be registered, then any
Registration Delay Payment will be payable in connection with the Registration
Delay relating to the failure to register the resale of the Notes and the
Conversion Shares.

SECTION 3. Related Obligations.  At such time as the Company is obligated to
file a Registration Statement with the Commission pursuant to Section 2(a), 2(d)
or 2(e) of this Agreement, the Company will use reasonable efforts to effect the
registration of all of the Registrable Securities required to be covered by that
Registration Statement in accordance with the intended method of disposition
thereof and, in connection with its obligations with respect to the Registration
Statement, the Company shall have the following obligations:

(a) The Company shall promptly prepare and file with the Commission a
Registration Statement with respect to all of the Registrable Securities
required to be covered by that Registration Statement (but in no event later
than the applicable Filing Deadline) and use reasonable efforts to cause such
Registration Statement relating to all of the Registrable Securities required to
be covered thereby to become effective as soon as practicable after such filing
(but in no event later than the applicable Effectiveness Deadline). The Company
shall, subject to the terms of this Agreement, keep each Registration Statement
effective pursuant to Rule 415 at all times during the period from the date it
is initially declared effective until the earliest of (i) the second anniversary
of the date such Registration Statement is filed, (ii) the date as of which all
of the Investors (other than any Investors who are “affiliates” of the Company
as such term is used in Rule 144(k) promulgated under the Securities Act) may
sell all of the Registrable Securities covered by the Registration Statement
without restriction pursuant to Rule 144(k) (or the successor rule thereto)
promulgated under the Securities Act, (iii) the date on which all Registrable
Securities covered by that Registration Statement have been transferred under
Rule 144 or (iv) the date on which all of the Investors shall have sold all of
the Registrable Securities covered by the Registration Statement (the
“Registration Period”) pursuant to a Registration Statement, which Registration
Statement, as of its filing and effective dates and each day thereafter
(including all amendments or supplements thereto, as of their respective filing
and effective dates and each day thereafter), shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, not misleading, and
the prospectus contained in such Registration Statement, as of its filing date
and each day thereafter (including all amendments and supplements thereto, as of
their respective filing dates and each day thereafter), shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

(b) Subject to Section 3(o) of this Agreement, the Company shall prepare and
file with the Commission such amendments (including post-effective amendments)
and supplements to the Registration Statement and the prospectus used in
connection with such Registration Statement, which prospectus is to be filed
pursuant to Rule 424 (or any successor rule thereto) promulgated under the
Securities Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the Securities Act. In the case of amendments and
supplements to a Registration Statement and the prospectus used in connection
with such Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 3(b)) by reason of the Company
filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous report
under the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder, or any similar successor statute (the “Exchange Act”),
the Company shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
is filed which created the requirement for the Company to amend or supplement
such Registration Statement and prospectus.

(c) The Company shall notify each Investor of its intention to file a
Registration Statement, prospectus or any amendment or supplement thereto and
permit such Investor and Legal Counsel to review and provide written comment
upon each Registration Statement, prospectus and all amendments and supplements
thereto at least three (3) Business Days prior to their filing with the
Commission. The Company shall furnish to the Investors, without charge,
(i) promptly after the same is prepared and filed with the Commission, one
(1) copy of each Registration Statement, prospectus and all amendments and
supplements thereto, and, if requested by an Investor in writing to the Company,
all exhibits and financial statements related thereto and (ii) promptly upon the
effectiveness of each Registration Statement and each amendment and supplement
thereto, one (1) copy of the prospectus included in each such Registration
Statement and all amendments and supplements thereto. The Company agrees that it
will, and it will cause its counsel to, consider in good faith any comments or
objections from the Investors and their respective legal counsel, as to the form
or content of each Registration Statement, prospectus and all amendments or
supplements thereto or any written communications with the Commission or the
staff of the Commission concerning a Registration Statement, prospectus or any
amendment or supplement thereto including, without limitation, a request for
acceleration of the effectiveness of each Registration Statement, prospectus and
all amendments or supplements thereto.

(d) The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge to such Investor,
(i) promptly after the same is prepared and filed with the Commission, at least
one copy of such Registration Statement and all amendments and supplements
thereto, including all exhibits and financial statements and each preliminary
prospectus, (ii) upon the effectiveness of each Registration Statement, such
number of copies of the prospectus included in such Registration Statement and
all amendments and supplements thereto as such Investor may reasonably request,
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities.

(e) Subject to Section 3(o) of this Agreement, and excluding any Registrable
Securities held by Investors electing to exclude their Registrable Securities
from the Registration Statement under Section 4(b), the Company shall use
reasonable efforts to (i) promptly register and qualify, unless an exemption
from registration and qualification applies, the resale of the Registrable
Securities under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States as any holder of Registrable Securities
reasonably requests in writing, (ii) promptly prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period,
(iii) promptly take such other actions as may be reasonably necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) promptly take all other actions reasonably
necessary or advisable to qualify the Registrable Securities for sale in such
jurisdictions; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to file a general consent to
service of process in any such jurisdiction, except in such jurisdictions where
the Company is subject to service of process. The Company shall promptly notify
each Investor who holds Registrable Securities of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or “blue sky” laws of any jurisdiction in the United States or its receipt of
notice of the initiation or threatening of any proceeding for such purpose.

(f) Notwithstanding anything to the contrary set forth herein, as promptly as
practicable after becoming aware of such event, the Company shall notify each
Investor in writing of the happening of any event, but not the content of such
event, as a result of which (i) the Registration Statement or any amendment or
supplement thereto, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein not misleading or (ii) the
prospectus related to such Registration Statement or any amendment or supplement
thereto includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and, subject to Section 3(o) of this Agreement, promptly prepare a
supplement or amendment to such Registration Statement and prospectus to correct
such untrue statement or omission, and deliver such number of copies of such
supplement or amendment to each Investor as such Investor may reasonably
request. The Company shall also promptly notify each Investor in writing
(i) when a prospectus and each prospectus supplement or amendment thereto has
been filed, and when a Registration Statement and each amendment (including
post-effective amendments) and supplement thereto has been declared effective by
the Commission (notification of such effectiveness shall be delivered to each
Investor by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the Commission for amendments or supplements to a
Registration Statement or related prospectus or related information or of
receipt by the Company of any stop order from the Commission relating to a
Registration Statement, (iii) when the financial statements included in a
Registration Statement or related prospectus no longer satisfy the requirements
of such Registration Statement or prospectus, and (iv) of the Company’s
reasonable determination that an amendment (including any post-effective
amendment) or supplement to a Registration Statement or prospectus would be
appropriate (subject to Section 3(o) hereof).

(g) Subject to Section 3(o) of this Agreement, the Company shall use reasonable
best efforts to (i) prevent the issuance of any stop order or other suspension
of effectiveness of a Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction,
and (ii) if such an order or suspension is issued, obtain the withdrawal of such
order or suspension at the earliest practicable moment and notify each holder of
Registrable Securities of the issuance of such order and the resolution thereof
or its receipt of notice of the initiation or threat of any proceeding for such
purpose.

(h) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with United States federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, prospectus
or any amendment or supplement thereto, (iii) the release of such information is
ordered pursuant to a subpoena or other final, non-appealable order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this Agreement or any other agreement. The Company agrees that it
shall, upon learning that disclosure of such information concerning an Investor
is sought in or by a court or governmental body of competent jurisdiction or
through other means, unless ordered or requested by the Commission or other
governmental authority not to do so, give prompt written notice to such Investor
and allow such Investor, at the Investor’s expense, to undertake appropriate
action to prevent disclosure of, or to obtain a protective order for, such
information.

(i) The Company shall use reasonable best efforts to cause all the Conversion
Shares and Warrant Shares to be listed on each securities exchange or automatic
quotation system on which securities of the same class or series issued by the
Company are then listed, if any, if the listing of such Conversion Shares and
Warrant Shares is then permitted under the rules of such exchange. The Company
shall pay all fees and expenses in connection with satisfying its obligation
under this Section 3(i).

(j) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended (the “TIA”), in connection with the
registration of the Registrable Securities, cooperate with the Trustee and the
Holders to effect such changes to the Indenture as may be required for the
Indenture to be so qualified in accordance with the terms of the TIA and
execute, and use its reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

(k) In connection with any sale or transfer of Registrable Securities pursuant
to a Registration Statement, the Company shall cooperate with the Investors who
hold Registrable Securities being offered and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Investors may reasonably
request and, registered in such names as the Investors may request.

(l) If requested by an Investor, the Company shall within five (5) days’ receipt
of notice from such Investor (i) incorporate in a prospectus supplement or
post-effective amendment such information as an Investor provides in writing and
reasonably requests to be included therein relating to the sale and distribution
of the Registrable Securities, including without limitation, information with
respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefore and any other terms of the offering of the
Registrable Securities to be sold in such offering, (ii) make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment and (iii) supplement or make amendments to any
Registration Statement if reasonably requested by an Investor holding any
Registrable Securities.

(m) The Company shall comply with all applicable rules and regulations of the
Commission in connection with any registration hereunder.

(n) Within one (1) Business Day after a Registration Statement is ordered
effective by the Commission, the Company will so notify the transfer agent for
the Registrable Securities and the Investors whose Registrable Securities are
included in the Registration Statement.

(o) Notwithstanding anything to the contrary herein, at any time after a
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (a
“Grace Period”); provided, however, the Company shall promptly (i) notify the
Investors in writing of the existence of material non-public information giving
rise to a Grace Period (provided that the Company shall not disclose the content
of such material non-public information to the Investors) or the need to file a
post-effective amendment, as applicable, and the date on which the Grace Period
will begin, and (ii) notify the Investors in writing of the date on which the
Grace Period ends; provided further, that no single Grace Period shall exceed
thirty (30) consecutive days, and during any three hundred sixty-five (365) day
period, the aggregate of all of the Grace Periods (other than S-1 Additional
Grace Periods) shall not exceed an aggregate of sixty (60) days and the first
day of any Grace Period (including any S-1 Additional Grace Period) must be at
least ten (10) trading days after the last day of any prior Grace Period (each
Grace Period complying with this provision, together with any S-1 Additional
Grace Period, being an “Allowable Grace Period”). For purposes of determining
the length of a Grace Period, the Grace Period (including an S-1 Additional
Grace Period) shall be deemed to begin on and include the date the Investors
receive the notice referred to in clause (i) above and shall end on and include
the later of the date the Investors receive the notice referred to in clause
(ii) above and the date referred to in such notice; provided, however, that no
Grace Period shall be longer than an Allowable Grace Period. The provisions of
Section 3(g) of this Agreement shall not be applicable during the period of any
Allowable Grace Period. Upon expiration of the Grace Period, the Company shall
again be bound by the first sentence of Section 3(f) of this Agreement. In
addition, until the Company becomes eligible to file a Registration Statement on
Form S-3, each time the Company files a post-effective amendment to the
Registration Statement for the purpose of updating the Registration Statement in
connection with the public filing by the Company of any report or other document
with the Commission (such post-effective amendment, an “Updating Amendment”),
the Company may also suspend the availability of the Registration Statement
until such Updating Amendment is declared effective, and any such suspension not
in excess of thirty (30) consecutive days shall also be an Allowable Grace
Period for all purposes under this Agreement (such Grace Period referred to
herein as an “S-1 Additional Grace Period”); provided, however, that the
aggregate length of all S-1 Additional Grace Periods shall not exceed ninety
(90) days during any three hundred sixty-five (365) day period.

(p) In the event any Registrable Securities are sold to an underwriter for
reoffering to the public pursuant to an effective Registration Statement (an
“Underwritten Offering”), the Company shall:

(1) furnish to such underwriter and one counsel for such underwriter which shall
be reasonably acceptable to the Company, (i) a letter, dated the closing date of
such sale, from the Company’s independent certified public accountants in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering of similar size,
type and company, and (ii) an opinion, dated as of such date, of counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance as is customarily given in an underwritten public offering
of similar size, type and company.

(2) make available for inspection by (i) such underwriter and one counsel for
such underwriter which shall be reasonably acceptable to the Company, and
(ii) one firm of accountants or other agents retained by such underwriter
(collectively, the “Inspectors”), all pertinent financial and other records, and
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
the Company’s officers, directors and employees, counsel and the Company’s
independent certified public accountants to supply all information which may be
necessary and any Inspector may reasonably request; provided, however, that each
Inspector shall agree to hold in strict confidence and shall not make any
disclosure (except to an Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act,
(b) the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(c) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other agreement of
which the Inspector has knowledge. Each Investor agrees that it shall, upon
learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors’ ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

(q) From and after the first date on which the Company has filed all reports
then required to be filed by the Company in accordance with Section 13 or 15(d)
under the Exchange Act, the Company shall make generally available to its
security holders as soon as practical, but not later than ninety (90) days after
the close of the period covered thereby, an earnings statement (in form
complying with, and in the manner provided by, the provisions of Rule 158 under
the 1933 Act) covering a twelve-month period beginning not later than the first
day of the Company’s fiscal quarter next following the effective date of the
Registration Statement; provided, that if at such time the Company has filed its
most recent report on Form 10-K or Form 10-Q, as applicable, then it shall have
no obligation to make such earnings statements separately available hereunder.

(r) Prior to the effectiveness of the Registration Statement, the Company shall
supply to the Investors CUSIP numbers for the Notes that are issued in global
form.

SECTION 4. Obligations Of The Investors

(a) At least three (3) Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify each Investor in writing
of the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. Each Investor shall promptly notify the Company of any
material change with respect to such information previously provided to the
Company by such Investor.

(b) Each Investor agrees to cooperate with the Company as reasonably requested
by the Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement, in which case, such Investor does
not need to so cooperate with the Company until it notifies the Company of its
desire to include one or more shares of the Registrable Securities in such
Registration Statement.

(c) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or 3(o) of this
Agreement or the first sentence of Section 3(f) of this Agreement, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statements covering such Registrable Securities until such
Investor’s receipt of the copies of the amended or supplemented prospectus
contemplated by Section 3(g) of this Agreement or the first sentence of Section
3(f) of this Agreement or receipt of notice that no amendment or supplement is
required and, if so directed by the Company, such Investor shall deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies of the prospectus covering such
Registrable Securities current at the time of receipt of such notice (other than
a single file copy, which such Investor may keep) in such Investor’s possession.

SECTION 5. Expenses Of Registration.  All expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3 of this Agreement, including,
without limitation, all registration, listing and qualifications fees, printers
and accounting fees, transfer agent fees and fees and disbursements of counsel
for the Company, shall be paid by the Company. The Company shall pay all fees
and disbursements relating to the qualification of the Indenture under the TIA.
The Company shall also reimburse the Investors for the reasonable fees and
disbursements of their respective legal counsel in connection with registration,
filing or qualification pursuant to Sections 2 and 3 of this Agreement, which
amount shall be limited to $10,000 for each Registration Statement. The Company
shall pay all of the Investors’ reasonable costs (including fees and
disbursements of legal counsel) incurred in connection with the successful
enforcement of the Investors’ rights under this Agreement.

SECTION 6. Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the Commission, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any amendment
(including post-effective amendments) or supplement thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which the Registrable Securities
are offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if authorized for use by
the Company prior to the effective date of such Registration Statement, or
contained in the final prospectus (as amended or supplemented, if any) or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement, or (iv) any material violation
of this Agreement by the Company (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”). Subject to Section 6(c) of
this Agreement, the Company shall reimburse the Indemnified Persons, promptly as
such expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a) and the
agreement with respect to contribution contained in Section 7 of this Agreement:
(i) shall not apply to a Claim by an Indemnified Person arising out of or based
upon a Violation which occurs in strict reliance upon and in strict conformity
with information furnished in writing to the Company by such Indemnified Person
or its legal counsel expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto;
(ii) shall not be available to the extent such Claim is based on a failure of
the Investor to deliver or to cause to be delivered the prospectus made
available by the Company, including a corrected prospectus, if such prospectus
or corrected prospectus was timely made available by the Company pursuant to
Section 3(d) of this Agreement; and (iii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld,
conditioned or delayed. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9 of this Agreement.

(b) In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a) of this Agreement, the Company, each of its directors,
each of its officers who signs the Registration Statement, its agents and each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act (each, an “Indemnified Party”), against any Claims or
Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claims or
Indemnified Damages arise out of or are based upon any Violation (including for
purposes of this paragraph, a material violation of this Agreement by the
Investor), in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor or its legal counsel expressly for use
in connection with such Registration Statement and, subject to Section 6(c) of
this Agreement, such Investor will reimburse any legal or other expenses
reasonably incurred by an Indemnified Party in connection with investigating or
defending any such Claim; provided, however, that the indemnification agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 of this Agreement shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld or
delayed; provided, further, that the Investor shall be liable under this Section
6(b) for only that amount of the Claims and Indemnified Damages as does not
exceed the net proceeds to such Investors as a result of the sale of Registrable
Securities giving rise to such liability. Such indemnification agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9 of this Agreement.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(b) shall not inure to the benefit of any
Indemnified Party if the untrue statement or omission of material fact contained
in the preliminary prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented.

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of such Claim, and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the indemnifying party and the Indemnified Person or the Indemnified Party, as
the case may be; provided, however, that an Indemnified Person or Indemnified
Party shall have the right to retain its own counsel if, in the reasonable
opinion of counsel retained by the indemnifying party, the representation by
such counsel of the Indemnified Person or Indemnified Party and the indemnifying
party would be inappropriate due to actual or potential differing interests
between such Indemnified Person or Indemnified Party and any other party
represented by such counsel in such proceeding; provided, further, that the
indemnifying party shall not be responsible for the reasonable fees and expense
of more than one (1) separate legal counsel for such Indemnified Person or
Indemnified Party. In the case of an Indemnified Person, the legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least 66 2/3% of the Registrable Securities included in the
Registration Statement to which the Claim relates. The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a full release from all liability in
respect to such Claim and action and proceeding. After indemnification as
provided for under this Agreement, the rights of the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party as provided in this Agreement shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

(d) No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.

(e) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

(f) The indemnification agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

SECTION 7. Contribution.  To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 of this Agreement to the fullest extent permitted by law;
provided, however, that: (i) no contribution shall be made under circumstances
where the maker would not have been liable for indemnification under the fault
standards set forth in Section 6 of this Agreement, (ii) no Person involved in
the sale of Registrable Securities who is guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) in connection with
such sale shall be entitled to contribution from any Person involved in such
sale of Registrable Securities who is not guilty of fraudulent
misrepresentation, and (iii) contribution by any seller of Registrable
Securities shall be limited in amount to the dollar amount of the proceeds (net
of all expenses paid by such holder in connection with any claim relating to
Section 6 or this Section 7 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation. The
provisions of this Section 7 shall remain in full force and effect, regardless
of the investigation made by or on behalf of the beneficiaries of this Section 7
and shall survive the transfer of Registrable Securities by the Investors
pursuant to Section 9 of this Agreement.

SECTION 8. Reporting.  With a view to making available to the Investors the
benefits of Rule 144 promulgated under the Securities Act or any other similar
rule or regulation of the Commission that may at any time permit the Investors
to sell securities of the Company to the public without registration
(“Rule 144”), for so long as Registrable Securities remain outstanding, from and
at all times after the date that the Company first files a Registration
Statement pursuant to the terms of this Agreement the Company shall use
reasonable best efforts to:

(1) make and keep public information available, as those terms are understood
and defined in Rule 144;

(2) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(3) furnish to each Investor, so long as such Investor owns Registrable
Securities, promptly upon request, (A) a written statement by the Company, if
true, that it has complied with the applicable reporting requirements of
Rule 144, the Securities Act and the Exchange Act, (B) a copy of the most recent
annual or quarterly report of the Company and copies of such other reports and
documents so filed by the Company, (C) the information required by
Rule 144A(d)(4) (or any successor rule) under the Securities Act, and (D) such
other information as may be reasonably requested to permit the Investors to sell
such securities pursuant to Rule 144 without registration.

SECTION 9. Assignment of Registration Rights.  The rights under this Agreement
shall be automatically assignable by the Investors to any transferee of all or
any portion of such Investor’s Registrable Securities if: (i) the Investor
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such assignment; (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such rights are being transferred or assigned; (iii) immediately following
such transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws; (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this sentence, the transferee or
assignee agrees in writing with the Company to be bound by all of the
obligations of an Investor under this Agreement; (v) such transfer shall have
been made in accordance with the applicable requirements of the Securities
Purchase Agreement, the Indenture, the Notes, the Warrant Agent Agreement and
the Warrants; and (vi) such transfer shall have been conducted in accordance
with all applicable federal and state securities laws.

SECTION 10. Amendment of Registration Rights.  Any provision of this Agreement
may be amended and the observance of any provision of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
then hold at least 80% of the Conversion Shares and Warrant Shares, determined
as if all of the Notes held by Investors then outstanding have been converted
into Conversion Shares and all Warrants then outstanding have been exercised for
Warrant Shares without regard to any limitations on conversion of the Notes or
exercise of the Warrants. Any amendment or waiver effected in accordance with
this Section 10 shall be binding upon each Investor and the Company. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the Registrable Securities. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration also is offered
to all of the parties to this Agreement.

SECTION 11. Miscellaneous.

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile (evidenced by mechanically or
electronically generated receipt by the sender’s facsimile machine); or (iii)
one (1) Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

     
Sipex Corporation
233 South Hillview Drive
 


 
    Milpitas, California 95035

 
   
Telephone:
Facsimile:
Attention:
  (408) 934-7500
(408) 935-7600
Ray Wallin

with a copy to:

      Wilson, Sonsini, Goodrich & Rosati P.C.

 
   
650 Page Mill Road
Palo Alto, California 94303
Telephone:
Facsimile:
Attention:
 

(650) 565-3765
(650) 493-6811
Allison Spinner, Esq.

If to Legal Counsel:

      Schulte Roth & Zabel LLP

 
   
919 Third Avenue
 

 
    New York, New York 10022

 
   
Telephone:
Facsimile:
Attention:
  (212) 756-2000
(212) 593-5955
Eleazer N. Klein, Esq.

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto as Exhibit A, with copies to such Buyer’s representatives
as set forth on the Schedule of Buyers,

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party. Written confirmation of receipt (A) given by the recipient of
such notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting the City of New York,
borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(e) This Agreement, the Securities Purchase Agreement, the Indenture, the Notes,
the Warrant Agent Agreement, the Warrants and the documents referenced herein
and therein constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the Securities Purchase Agreement, the
Indenture, the Notes, the Warrant Agent Agreement and the Warrants supersede all
prior agreements and understandings among the parties hereto with respect to the
subject matter hereof and thereof.

(f) Subject to the requirements of Section 9 of this Agreement, this Agreement
shall inure to the benefit of and be binding upon the permitted successors and
assigns of each of the parties hereto.

(g) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

(h) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

(i) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(j) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by Investors holding at least 66 2/3% of the Conversion Shares and
Warrant Shares, determined as if all of the Notes held by Investors then
outstanding have been converted into Conversion Shares and all of the Warrants
then outstanding have been exercised for Warrant Shares without regard to any
limitations on conversion of the Notes or exercise of the Warrants.

(k) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

(l) The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

2

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

“COMPANY”

SIPEX CORPORATION

     
By:
  /s/ Clyde R. Wallin
Its: Sr. VP Finance and CFO

[Signatures of Buyers on Following Page]

3

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

“BUYER”

Capital Ventures International
by: Heights Capital Management, Inc.
its authorized agent

(print full legal name of Buyer)

By: /s/Martin Kobinger

(signature of authorized representative)

Name: Martin Kobinger



      Its: Investment Manager

4





[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

“BUYER”

Investcorp Interlachen Multi-Strategy Master Fund Limited

(print full legal name of Buyer)

By: /s/Gregg T. Colburn

(signature of authorized representative)

Name: Gregg T. Colburn



      Its: Authorized Signatory

5





[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

“BUYER”

Quantum Partners LDL

(print full legal name of Buyer)

By: /s/ Jay A. Schoenfarber

(signature of authorized representative)

Name: Jay A. Schoenfarber



      Its: Attorney-in-Fact

6





[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

“BUYER”

Marathon Global Convertible Master Fund Ltd.

(print full legal name of Buyer)

By: /s/ Janice Roboy

(signature of authorized representative)

Name: Janice Roboy



      Its: M.D.

7





[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

“BUYER”

Needham Emerging Growth Partners, L.P.

(print full legal name of Buyer)

By: /s/ James K. Kloppenburg

(signature of authorized representative)

Name: James K. Kloppenburg



      Its: member of General Partner

8





[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

“BUYER”

Needham Contrarian Fund, L.P.

(print full legal name of Buyer)

By: /s/ James K. Kloppenburg

(signature of authorized representative)

Name: James K. Kloppenburg

9

Its: member of General Partner[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

“BUYER”

Needham Contrarian (QP) Fund, L.P.

(print full legal name of Buyer)

By: /s/ James K. Kloppenburg

(signature of authorized representative)

Name: James K. Kloppenburg

Its: member of General Partner

10

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

“BUYER”

RODFRE HOLDING LLC

(print full legal name of Buyer)

By: /s/ Joe Prudente

(signature of authorized representative)

Name: Joe Prudente

Its: Manager

11

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

“BUYER”

The Northwestern Mutual Life Insurance Company

(print full legal name of Buyer)

By: /s/ David A. Barras

(signature of authorized representative)

Name: David A. Barras

Its: Authorized Representative

12

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

“BUYER”

THE NORTHWESTRN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT

(print full legal name of Buyer)

By: /s/ David A. Barras

(signature of authorized representative)

Name: David A. Barras

13

Its: Authorized RepresentativeEXHIBIT A TO REGISTRATION RIGHTS AGREEMENT

SCHEDULE OF BUYERS

                              Name of Buyer   Principal Amount of        
Contact Information for Buyer   Notes   Number of Warrants 1.   Rodfre Holdings,
LLC   $15,000,000   839,552 2.   Capital Ventures International   $ 4,000,000  
223,881
3.
  The Northwestern Mutual Life Insurance Company
  $ 3,800,000       212,687  
 
                       
4.
  Quantum Partners LDC
  $ 3,000,000       167,910  
 
                       
5.
  Needham Emerging Growth Partners, L.P
  $ 1,300,000       72,761  
 
                       
6.
  Marathon Global Convertible Master Fund Ltd.
  $ 1,000,000       55,970  
 
                       
 
  Investcorp Interlachen Multi-Strategy Master
               
7.
  Fund Limited
  $ 1,000,000       55,970  
 
                       
8.
  Needham Contrarian (QP) Fund L.P.
  $ 480,000       26,866  
 
                       
9.
  Needham Contrarian Fund, L.P.
  $ 220,000       12,313  
 
                       
 
  The Northwestern Mutual Life Insurance
               
 
  Company For Its Group Annuity Separate
               
10.
  Account
  $ 200,000       11,194  
 
                       
 
  Total   $ 30,000,000       1,679,104  
 
                       

          SECTION 1. Definitions     SECTION 2.   Registration     SECTION 3.  
Related Obligations     SECTION 4.   Obligations Of The Investors     SECTION 5.
  Expenses Of Registration     SECTION 6.   Indemnification     SECTION 7.  
Contribution     SECTION 8.   Reporting     SECTION 9.   Assignment of
Registration Rights     SECTION 10.   Amendment of Registration Rights    
SECTION 11.   Miscellaneous    
EXHIBIT A
  Schedule of Buyers   A-1
 
       

14